ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_06_FR.txt.  OPINION INDIVIDUELLE DE M. LE JUGE GREENWOOD

raduction]

Obligations de nature procédurale en vertu du statut — Question de savoir si
 ruguay a violé ces obligations — Devoir d’informer la CARU des ouvrages
ojetés — Devoir de négocier de bonne foi — Question de savoir si les initia-
es prises ou autorisées par l’Uruguay violent ces obligations — Eléments de
 uve soumis à la Cour — Charge de la preuve — Critère d’établissement de la
 uve — Relation entre experts, témoins et conseils — Obligations continues
  Parties.


                          TABLE DES MATIÈRES

                                                                Paragraphes

 VIOLATION PAR L’URUGUAY DES OBLIGATIONS DE NATURE PROCÉDU-
 RALE LUI INCOMBANT EN VERTU DU STATUT                                 2-23
 1. Procédure instituée par les articles 7 à 12 du statut               2-9
 2. Non-respect, par l’Uruguay, de l’article 7                        10-12
 3. Absence de toute autre violation d’obligations de nature procé-
    durale                                                            13-23
 QUESTIONS RELATIVES À LA PREUVE                                      24-28
 1. Critère d’établissement de la preuve                              25-26
 2. Distinction entre experts, témoins et conseils                    27-28
 OBLIGATIONS CONTINUES DES PARTIES                                       29




                                                                        211

1. Je souscris à l’essentiel de l’arrêt rendu en la présente affaire et, en
 rticulier, au traitement réservé à ce que je tiens pour la plus importante
 estion posée à la Cour : celle de savoir si l’Uruguay a violé les obliga-
 ns de fond lui incombant en vertu du statut du fleuve Uruguay. Je suis
accord pour affirmer que, sur la base des éléments de preuve versés au
 ssier, l’Argentine n’a pas établi l’existence d’une telle violation, et
dhère au raisonnement développé par la Cour sur ce point. Je conviens
alement que l’Uruguay a violé les obligations de nature procédurale lui
combant en vertu du statut. Cependant, bien qu’ayant voté en faveur
  point 1 du dispositif, j’estime que la violation ainsi commise est plus
 conscrite que ne l’affirme la Cour dans son raisonnement. Dans cette
 inion individuelle, je voudrais m’en expliquer brièvement. Je voudrais
 ssi ajouter quelques remarques au sujet des éléments de preuve que les
 rties ont soumis à la Cour, de la manière dont celle-ci les a traités et du
ractère continu des obligations que les Parties tiennent du statut.

     A. VIOLATION PAR L’URUGUAY DES OBLIGATIONS DE NATURE
          PROCÉDURALE LUI INCOMBANT EN VERTU DU STATUT

       1. Procédure instituée par les articles 7 à 12 du statut
2. Les articles 7 à 12 du statut établissent un mécanisme de notification
 de consultation, applicable dès lors que des « ouvrages [sont] suffisam-
ent importants pour affecter la navigation, le régime du fleuve ou la
 alité de ses eaux ». Ce mécanisme opère suivant quatre étapes. Premiè-
ment, la partie qui propose de construire les ouvrages, ou d’en autoriser
 construction, est tenue d’en informer la CARU, laquelle doit détermi-
r sommairement si ces ouvrages peuvent causer un préjudice sensible à
utre partie. Il est implicite, à l’article 7, que si la CARU conclut qu’ils
en causeront pas, la procédure sera close et la partie intéressée pourra
océder aux travaux. C’est seulement au sens où la CARU peut rendre
 e décision sommaire favorable que l’on peut affirmer qu’elle « auto-
e » les travaux (bien que le statut ne décrive pas son rôle en ces termes).
3. Deuxièmement, si la CARU ne rend pas une décision favorable au
re de l’article 7 (soit parce qu’elle aura déterminé sommairement que
  ouvrages peuvent causer un préjudice sensible, soit parce qu’elle
aura pas été en mesure de rendre la moindre décision), l’alinéa 2) de
rticle 7 impose à la partie à l’origine de la proposition de notifier le
ojet à l’autre partie par son intermédiaire. L’alinéa 3) de l’article 7 pré-
 e quelles informations doivent être fournies. En vertu de l’article 8,
utre partie dispose alors d’un délai de cent quatre-vingts jours pour
nsentir, ou s’opposer, aux ouvrages projetés, délai qui peut être pro-
gé par la CARU. Selon l’article 9, si la partie destinataire de la notifica-
 n n’a pas formulé d’objections passé cette période, l’autre partie peut
océder à la construction des ouvrages projetés ou autoriser celle-ci ;
 ns le cas contraire, les parties doivent passer à la troisième étape de la
océdure.

                                                                        212

4. Troisièmement, donc, si la partie ayant reçu la notification a objecté
 ns les cent quatre-vingts jours qui lui étaient impartis au titre de la
uxième étape de la procédure, les parties disposent, en vertu des articles
  et 12, d’un nouveau délai de cent quatre-vingts jours pour parvenir à
   accord. Il est implicite dans le statut que, dans le cadre de cette troi-
 me étape, chacune des parties est tenue de négocier de bonne foi en vue
aboutir à un tel accord.
5. Quatrièmement, enfin, l’article 12 stipule que, si les parties n’abou-
sent pas à un accord dans le délai de cent quatre-vingts jours prévu au
re de la troisième étape, « la procédure indiquée au chapitre XV est
 plicable ». Or, cette dernière disposition n’est pas sans certaines impli-
tions. Le chapitre XV, en effet, ne contient qu’une disposition — l’ar-
le 60 —, qui confère à la Cour compétence pour connaître de différends
ncernant l’interprétation ou l’application du statut : il est donc clair
 e, faute d’accord, la question peut être soumise à la Cour. Mais l’ar-
le 60 ne donne à la Cour compétence que pour régler les différends
ncernant l’interprétation ou l’application du statut et du traité — qui
  est antérieur — de 1973 ; dès lors, si une partie introduit une instance
ute d’être parvenue à l’accord visé dans le cadre de la troisième étape de
 procédure, la Cour devra déterminer si les ouvrages projetés contre-
 ndront, en cas de réalisation, à l’une quelconque des obligations de
nd prévues par le statut. C’est ici qu’apparaît clairement un lien entre
   obligations de nature procédurale énoncées aux articles 7 à 12 et les
 rmes relatives au fond contenues dans d’autres dispositions (tout par-
ulièrement, l’alinéa a) de l’article 41).
6. Deux autres remarques s’imposent. La première est que la procé-
 re est essentiellement conçue pour aboutir à un accord entre les deux
 rties. Le rôle de la CARU est secondaire. Si la commission fournit le
écanisme par lequel s’effectueront la notification et la transmission
 nformations, son rôle en matière décisionnelle se limite à rendre la
cision sommaire prévue à l’article 7. Si cette décision est négative, la
uxième étape de la procédure entre en jeu, et la question devient l’objet
  négociations bilatérales entre les parties. Lors de cette deuxième phase
  la procédure, la CARU n’a d’autre rôle que de servir de voie de com-
unication et de décider de l’opportunité d’accorder une prorogation de
lai en vertu de l’alinéa 4) de l’article 8. Dans la troisième étape, c’est de
ême aux parties qu’il revient de négocier directement entre elles.
7. Ce n’est que si la CARU rend une décision sommaire favorable
utrement dit, si elle détermine que le projet ne causera pas de préjudice
nsible à l’autre partie) que cette décision pourra avoir un effet quant au
nd. Car la décision de la CARU aura alors pour conséquence de clore
 procédure, laissant l’Etat d’origine du projet libre de procéder aux tra-
ux. Toutefois, il convient de rappeler que, même à cet égard, la CARU
nctionne sur la base d’un consensus entre les deux parties. Aux termes
  l’article 55 du statut, les délégations de l’Argentine et de l’Uruguay
 posent chacune d’une voix. En l’absence de mécanisme permettant de
rtir d’une éventuelle impasse, la CARU ne peut prendre de décision

                                                                         213

e si les deux délégations (et donc, les deux Etats) sont d’accord. Il
nsuit qu’elle ne peut rendre de décision sommaire favorable sur les
vrages que se propose d’entreprendre une partie si l’autre partie s’y
pose. La procédure établie par les articles 7 à 12 en matière de consen-
ment et de négociation est donc fondamentalement plus bilatérale
’institutionnelle (même si d’autres aspects du rôle de la CARU — en
rticulier en ce qui concerne la surveillance — ont davantage un carac-
 e institutionnel).
8. La seconde considération est que les obligations de nature procédu-
 e énoncées aux articles 7 à 12 ne confèrent à aucune des parties de
oit de veto. Si la partie désireuse de réaliser les ouvrages ne peut obte-
  l’accord (ou tout au moins l’assentiment) de l’autre partie (que ce soit
  stade de la première étape, dans le cadre de la procédure sommaire
évue à l’article 7, de la deuxième, ou encore de la troisième étape de la
océdure globale), elle peut néanmoins entreprendre la construction. Ce
sant, elle n’enfreindra pas les dispositions de nature procédurale, mais
xposera au risque de voir l’autre partie saisir la Cour en vertu de l’ar-
le 60, et celle-ci conclure que les ouvrages en question violent les dispo-
ions de fond du statut, en lui imposant soit de rétablir le statu quo soit
 verser des dommages-intérêts.
9. Qualifier ces dispositions de procédurales ne doit pas être interprété
mme revenant d’une quelconque façon à en diminuer l’importance. Au
ntraire, ces dispositions constituent un élément important du système
 ant à assurer l’utilisation rationnelle et optimale des ressources du
uve, par la coopération entre les parties. Une violation de ces obliga-
 ns de nature procédurale est donc chose grave. Qui plus est, si les
rties peuvent convenir de déroger à l’intégralité ou à certaines des pro-
dures spécifiées aux articles 7 à 12, il n’est loisible ni à l’une ni à l’autre
 s’en affranchir unilatéralement ou de les déclarer inapplicables.

             2. Non-respect, par l’Uruguay, de l’article 7
 10. En l’espèce, je souscris à l’affirmation de la Cour selon laquelle
Uruguay n’a pas informé la CARU des ouvrages qu’il se proposait
entreprendre au moment où l’alinéa 1) de l’article 7 du statut lui impo-
 t de ce faire. Selon moi, la partie qui se propose de réaliser des ou-
ages est tenue d’en informer la CARU dès lors que deux conditions
nt remplies. Premièrement, la partie intéressée doit être en possession des
 ormations requises pour permettre à la CARU de procéder à l’évalua-
 n sommaire prévue à l’alinéa 1) de l’article 7. Cette évaluation est bien
us limitée que ne l’est celle visée à l’alinéa 3) de ce même article, puis-
 e, si cette dernière vise l’effet probable des ouvrages projetés, l’alinéa 1)
escrit uniquement de déterminer si ceux-ci « peu[vent] causer un préju-
ce sensible à l’autre partie » — et ne concerne, autrement dit, que l’effet
 ssible des travaux. En outre, l’évaluation prévue à l’alinéa 1) de l’ar-
 le 7 doit être réalisée dans un délai de trente jours seulement : elle néces-
 e donc moins d’informations que celle visée à l’alinéa 3) de l’article 7, et

                                                                           214

s informations, en outre, pourront être disponibles à un stade plus pré-
 ce du processus de planification. Deuxièmement, une partie ne saurait
  e tenue d’informer la CARU de l’ouvrage qu’elle se propose de cons-
uire tant qu’elle n’a pas prévu de procéder à sa construction ; en
autres termes, elle doit avoir conçu le dessein, fût-il éphémère, de voir
 uvrage dépasser l’état de projet. Une fois ces deux conditions remplies,
  te partie a l’obligation d’informer la CARU des ouvrages projetés
 nformément à l’alinéa 1) de l’article 7.
 11. Je conviens que ce stade a été atteint dans le cas du projet
MB (ENCE) comme du projet Orion (Botnia) avant que l’Argentine et
Uruguay ne s’accordent à entamer des discussions bilatérales et que,
 ur autant, l’Uruguay n’a pas informé la CARU. L’Uruguay a donc
olé les obligations lui incombant en vertu de l’alinéa 1) de l’article 7 du
  tut.
 12. Je conviens également que l’Uruguay a violé son obligation de
 tifier les projets à l’Argentine conformément aux alinéas 2) et 3) de
 rticle 7. La Cour conclut, au paragraphe 121 de son arrêt, que l’Uru-
 ay a violé ces dispositions parce qu’il a, dans chacun des deux cas,
 livré les autorisations environnementales préalables avant de commu-
quer à l’Argentine les informations requises en vertu de l’alinéa 3) de
 rticle 7. S’agissant de l’usine Orion (Botnia), il a accordé cette autorisa-
  n quelque six mois avant de commencer à transmettre lesdites infor-
ations. Or, l’octroi d’une autorisation environnementale préalable
ésuppose — si l’Etat intéressé applique en toute conscience les prescrip-
  ns du statut — que l’Etat en question est, au moment où il délivre
  te autorisation, en possession des informations dont il a besoin pour
 uvoir réaliser une évaluation de l’effet probable sur l’environnement
 s ouvrages projetés. C’est donc avant ce moment que le devoir de
 tifier le projet à l’autre partie trouve à s’appliquer.

  Absence de toute autre violation d’obligations de nature procédurale
 13. Je suis en désaccord, en revanche, avec la conclusion exposée aux
 ragraphes 143 à 150 de l’arrêt, selon laquelle l’Uruguay a violé les obli-
 tions lui incombant en vertu du statut en prenant certaines mesures
ndant à autoriser des travaux relatifs aux deux usines avant la fin de la
oisième étape — celle des négociations — de la procédure prévue aux
  icles 7 à 12. Certes, il ne saurait faire de doute que le statut limite, au
urs de cette étape, les initiatives qu’une partie est en droit de prendre à
gard des ouvrages qu’elle se propose de réaliser. Premièrement, l’ar-
 le 9 stipule que, « [s]i la partie notifiée ne formule pas d’objections ou ne
pond pas dans le délai prévu à l’article 8, l’autre partie peut construire
   autoriser la construction de l’ouvrage projeté ». Il en découle implici-
ment que la partie en question ne peut procéder à la construction de
 uvrage projeté, ou autoriser celle-ci, avant l’expiration du délai fixé à
 rticle 8 (deuxième étape) ou, si la partie destinataire de la notification
rmule des objections dans ce délai, avant la fin de celle réservée aux

                                                                          215

gociations prévues aux articles 11 et 12 (troisième étape). Deuxième-
ent, comme le relève la Cour, les parties ont le devoir de négocier de
 nne foi pendant la troisième étape de la procédure, et une partie qui
endrait des initiatives en vue de construire les ouvrages projetés ou d’en
 toriser la construction tandis que les négociations dont ceux-ci font
 bjet sont en cours pourrait se trouver manquer à ce devoir. Je revien-
ai tour à tour sur ces deux limitations.
14. Pour bien comprendre la portée de l’interdiction implicitement
ntenue à l’article 9, il est nécessaire de tenir compte de l’objet des pro-
dures définies aux articles 8 à 12. Celles-ci visent à garantir qu’une par-
   au statut ne procédera pas à la construction d’ouvrages ayant pour
 et probable de causer un préjudice sensible (notion définie ailleurs dans
statut) à la navigation, au régime du fleuve ou à la qualité de ses eaux,
ns avoir au préalable suivi le processus d’information et de négociation
escrit par le statut. Que cette partie prenne des initiatives qui auraient
es-mêmes un tel effet tandis que le processus suivrait son cours irait à
ncontre de ce but. La restriction implicitement contenue à l’article 9
 e à empêcher une telle situation. Toutefois, certaines activités préala-
es — défricher le site retenu, niveler le terrain ou encore préparer les
ndations, par exemple — ne risquent guère, en elles-mêmes, de porter
 einte à la navigation, au régime du fleuve ou à la qualité de ses eaux et,
s lors, je ne vois pas en quoi ce serait aller à l’encontre de l’objet de
 te partie du statut que de les entreprendre. Du reste, de telles activités
  seront naturellement pas assimilées à une « construction » de l’ouvrage
ojeté, ce terme de « construction » désignant une opération autrement
us importante et complète. Si la partie qui les engage court certes le
 que de voir ces activités réalisées en pure perte si les ouvrages qu’elle se
opose de construire ne voient au bout du compte jamais le jour, le fait
  les entreprendre n’est pas, en soi, constitutif d’une violation du statut.
15. L’obligation implicite de ne pas « autoriser la construction de
 uvrage projeté » doit, selon moi, se comprendre de la même façon.
 nsi que le montre l’histoire de l’usine Orion (Botnia), le processus
autorisation suppose fréquemment nombre d’étapes différentes. Ce que
 rticle 9 me semble interdire, au cours de la deuxième et de la troisième
ape de la procédure définie par le statut, c’est le fait d’autoriser la mise
  chantier effective de l’ouvrage projeté. Cela exclurait, une fois de plus,
 utorisation de procéder à des travaux préparatoires, dès lors que
ux-ci n’impliqueraient eux-mêmes aucun risque de voir causés l’un ou
usieurs des effets visés par le statut.
16. Deuxièmement, le devoir de négocier de bonne foi, comme le sou-
 nent les paragraphes 145 et 146 de l’arrêt, est solidement ancré dans le
oit international général. S’il n’emporte pas l’obligation de voir les
gociations aboutir à une issue donnée, il impose néanmoins aux parties
  se comporter de telle manière que ces négociations aient un sens (Pla-
au continental de la mer du Nord (République fédérale d’Allemagne/
anemark ; République fédérale d’Allemagne/Pays-Bas), arrêt, C.I.J.
 cueil 1969, p. 47, par. 85). A propos des négociations prévues à

                                                                         216

rticle 12 du statut, je fais mienne la considération exposée au para-
aphe 147 de l’arrêt, selon laquelle
   [l]e mécanisme de coopération prévu par les articles 7 à 12 du statut
   de 1975 n’aurait pas de sens ... si la partie d’origine de l’activité pro-
   jetée autorisait celle-ci ou la mettait en œuvre sans attendre que ce
   mécanisme soit mené à son terme. En effet, si tel était le cas, les
   négociations entre les parties n’auraient plus d’objet. »

 Toutefois, je n’admets pas que le fait de procéder à des travaux prépa-
 oires, comme ceux consistant à défricher le site envisagé pour la cons-
uction d’une usine, revienne à « mettre en œuvre » l’activité projetée. La
nclusion, au paragraphe 148 de l’arrêt, selon laquelle de tels travaux
nt « partie intégrante de la construction des usines projetées », et doi-
nt en conséquence être tenus pour incompatibles avec le devoir de
gocier de bonne foi, est injustifiée. Si les deux parties négocient de
 nne foi, elles pourront, éventuellement, s’accorder sur la construction
s ouvrages projetés (le cas échéant, avec les aménagements requis). En
 tre, dans l’hypothèse où les négociations n’aboutiraient pas à un
cord dans le délai prescrit (cent quatre-vingts jours) — et comme il res-
rt clairement des paragraphes 151 à 158 de l’arrêt —, la partie qui a
oposé la construction des ouvrages peut passer à l’acte, étant entendu
 ’elle s’expose alors à voir l’autre partie saisir la Cour et celle-ci conclure
 e les ouvrages violent les dispositions de fond du statut. Selon moi, une
 rtie peut mener de bonne foi des négociations qui ont un sens tout en
enant, en amont, certaines initiatives afin d’être à même de procéder à
 construction dans l’hypothèse où les négociations aboutiraient à un
cord à cet effet ou, au contraire, ne permettraient pas aux parties de
 ntendre dans le délai imparti. Prendre de telles initiatives n’est pas, en
 , contraire au devoir de négocier de bonne foi. Ce n’est que dans le cas
  l’ensemble de l’historique de ces négociations révélerait que la partie
 éressée n’avait pas l’intention de mener des négociations qui aient un
ns que la Cour serait fondée à conclure à un manquement à ce devoir.
 17. La question est donc de savoir si les activités autorisées par l’Uru-
 ay avant la fin de la période de négociation étaient contraires à l’inter-
ction implicitement contenue à l’article 9 ou au devoir de négocier de
 nne foi. Or, selon moi, elles ne l’étaient pas.
 18. En ce qui concerne l’usine CMB (ENCE), la construction n’a
mais eu lieu. Ni l’autorisation environnementale préalable, délivrée le
octobre 2003, ni l’approbation du plan de gestion environnementale,
 ervenue le 28 novembre 2005, ne constituaient une autorisation de
 onstruire » l’ouvrage projeté. L’autorisation environnementale préa-
ble n’était pas une autorisation de bâtir l’usine. D’autres permis étaient
quis avant une éventuelle mise en chantier. Le long processus suivi dans
 cas de l’usine Orion (Botnia), projet qui — à la différence de celui de
 sine CMB (ENCE) — fut mené à terme, illustre bien le nombre d’auto-
 ations supplémentaires requises de l’Uruguay avant que la construc-

                                                                           217

 n de l’usine elle-même ne pût commencer. L’approbation donnée le
   novembre 2005, qui concernait exclusivement le défrichement et le
vellement du terrain, ne revenait pas (ainsi qu’il ressort clairement du
 ragraphe 36 de l’arrêt) à autoriser la construction. Selon moi, les acti-
 és autorisées par l’Uruguay étaient de portée trop restreinte pour cons-
uer une violation de l’article 9 ou une preuve que l’Uruguay ne menait
 s les négociations de bonne foi.
19. La situation est plus compliquée en ce qui concerne l’usine Orion
otnia). Je souscris à l’appréciation exprimée par la Cour aux paragra-
 es 138 à 141 de l’arrêt selon laquelle, en créant d’un commun accord le
  oupe technique de haut niveau (GTAN), l’Argentine et l’Uruguay
 aient à instituer un mécanisme destiné à permettre la tenue des négo-
  tions prescrites à l’article 12 du statut. Les échanges intervenus par la
  te au sein du GTAN relevaient donc de la troisième étape de la pro-
dure précisée au paragraphe 4 ci-dessus. Je conviens également que, en
ablissant ce mécanisme, l’Argentine n’a ni consenti à la construction de
 sine ni renoncé aux autres droits de nature procédurale qu’elle tenait
   statut. En revanche, je ne suis pas d’accord pour affirmer que les ini-
 tives prises par l’Uruguay à l’égard de l’usine Orion (Botnia) pendant
 déroulement des négociations au sein du GTAN étaient constitutives
une violation de l’article 9 ou du devoir de négocier de bonne foi en
rtu de l’article 12 du statut.
20. L’autorisation environnementale préalable pour l’usine, délivrée le
   février 2005, n’était pas une autorisation de construire et elle était
 térieure à la création du GTAN. Puisque l’Argentine avait parfaite-
ent connaissance de cette autorisation lorsqu’elle a accepté la création
   ce dernier, il est évident qu’elle ne voyait pas dans sa délivrance un
 stacle à la tenue de négociations qui aient un sens. De même, l’appro-
 tion du plan de gestion environnementale, donnée le 12 avril 2005,
   concernait que des travaux préparatoires et était, là encore, anté-
 ure à l’accord portant création du GTAN en tant que mécanisme de
gociation.
21. L’Uruguay prit ensuite deux initiatives portant davantage à consé-
 ence. Le 5 juillet 2005, il autorisa la construction d’un port adjacent au
e envisagé pour celle de l’usine. Cette mesure intervint après la création
   GTAN, mais avant la première des douze réunions tenues dans le
dre du processus mené sous les auspices de celui-ci, laquelle eut lieu le
août 2005. Si elle n’augurait pas forcément bien de l’avenir de ce pro-
ssus, c’est l’usine — et non le port — qui était controversée, et je ne
nse pas que cette mesure ait constitué une violation de l’article 9 ou du
voir de négocier de bonne foi. Plus notable fut l’approbation, le
   août 2005, de la construction d’une cheminée et des fondations en
ton de l’usine. Cette mesure, si elle fit faire à Botnia un grand pas en
ant sur la voie de la mise en chantier de l’usine, était toujours loin de
nstituer une autorisation de construire l’ouvrage dans son ensemble.
ême une fois achevés tous les travaux approuvés dans ce cadre, l’essen-
 l de la construction restait à faire, et plusieurs autres autorisations

                                                                       218

 taient à obtenir. Qui plus est, les activités approuvées le 22 août
 05 n’emportaient pas elles-mêmes de risques d’atteinte au milieu
 uatique.
 22. L’autorisation de construire l’usine elle-même, accordée par l’Uru-
 ay le 18 janvier 2006, est d’une tout autre nature, et aurait pu emporter
olation de l’article 9 et du devoir de négocier de bonne foi si elle avait
   délivrée avant l’expiration du délai de cent quatre-vingts jours prévu
 ur les négociations. Or, elle ne l’a pas été. Certes, comme l’a fait valoir
Argentine, la première réunion du GTAN n’a eu lieu que le 3 août 2005,
  sorte que, si le délai de cent quatre-vingts jours visé à l’article 12 du
 tut n’avait commencé de courir qu’à cette date, il se serait achevé le
  janvier 2006 (date de la tenue de la dernière réunion du GTAN). Tou-
 ois, le processus du GTAN avait en réalité été mis en place par les deux
 nistères des affaires étrangères le 31 mai 2005 (à la suite d’un accord de
 ncipe intervenu entre les deux présidents le 3 mai 2005). Le communi-
 é de presse publié à cette date par les ministères des affaires étrangères,
 i consigne leur accord, précisait expressément que le GTAN devait éta-
 r son rapport dans un délai de cent quatre-vingts jours (soit le laps de
mps prévu à l’article 12 du statut), ce qui tend fortement à indiquer que
  délai de cent quatre-vingts jours était censé commencer à courir à la
 te de l’accord, et non à celle (encore indéterminée) de la première réu-
on du GTAN. Si l’on se réfère à la date de la création du GTAN,
 délai de cent quatre-vingts jours était venu à terme avant la délivrance
   l’autorisation de construire l’usine. En outre, quand bien même
 te interprétation serait erronée, le 14 décembre 2005, le ministère
gentin des affaires étrangères remit à l’ambassadeur de l’Uruguay
 e note diplomatique dans laquelle, en indiquant que les négociations
avaient pas permis d’aboutir à un accord et que, dès lors, un diffé-
nd existait entre les deux Etats, il ouvrait la voie au processus prévu à
 rticle 60 du statut (autrement dit la saisine de la Cour). A la lumière
   cette communication, il est clair que, pour l’Argentine, les négo-
 tions étaient dans l’impasse. L’autorisation de construire accordée
 r l’Uruguay le 18 janvier 2006 ne saurait, dès lors, être réputée avoir
pé un processus de négociation dont l’autre partie avait déjà conclu
 ’échec.
 23. Dans ces circonstances, je ne peux faire mienne la conclusion à
quelle est parvenue la Cour (au paragraphe 149 de l’arrêt), selon
quelle, « en autorisant la construction des usines ainsi que du terminal
 rtuaire de Fray Bentos avant la fin de la période de négociation,
Uruguay n’a pas respecté l’obligation de négocier prévue à l’article 12
   statut ».


                 B. QUESTIONS RELATIVES À LA PREUVE

24. Je souscris à la conclusion de la Cour selon laquelle les éléments de
euve versés au dossier ne permettent pas d’établir que l’Uruguay a violé

                                                                        219

 dispositions de fond du statut. J’adhère de même au raisonnement en
 qui concerne la charge de la preuve. La nature de la présente affaire et
s obligations prescrites par le statut ne change rien au principe fon-
mental selon lequel, dans une affaire soumise à la Cour, la charge de
ouver tout fait allégué incombe à la partie qui avance ce fait. Je m’asso-
  en outre pleinement à l’analyse que fait la Cour des éléments de
euve qui lui ont été soumis et approuve de même la manière dont elle a
océdé à l’appréciation de ces éléments. Sur ce dernier point, je partage
  vues exprimées par le juge Keith dans son opinion individuelle. Je
udrais simplement ajouter deux brèves remarques à propos de ques-
ns relatives à la preuve.

                1. Critère d’établissement de la preuve
 25. Premièrement, si je souscris au propos de la Cour en ce qui
 ncerne la charge de la preuve, il me semble aussi important de prendre
  compte le critère d’établissement de la preuve, c’est-à-dire ce qu’une
 rtie doit faire pour s’acquitter de la charge de la preuve lorsque cette
 arge lui incombe. Les cours et tribunaux internationaux ont, à cet
ard, évité la distinction entre domaines pénal et civil qui existe en com-
on law (dans le cadre de laquelle la preuve doit être établie au-delà de
ut doute raisonnable en matière pénale, tandis qu’en matière civile l’on
 iendra l’hypothèse paraissant la plus probable après appréciation de
nsemble des éléments de preuve). La Cour, toutefois, a indiqué dans
 ffaire relative à l’Application de la convention pour la prévention et
  répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
onténégro) (arrêt, C.I.J. Recueil 2007 (I), p. 129-130, par. 208-210) que
 s allégations mettant en cause un comportement aussi grave que le
nocide requéraient d’être « prouvé[es] avec un degré élevé de certitude,
 a mesure de [leur] gravité » (ibid., par. 210). Il en ressort, implicitement,
 ’un critère d’établissement de la preuve moins rigoureux peut être
 enu dans le cas d’autres allégations, d’une gravité moindre.
 26. La présente affaire me semble précisément être de celles qui appel-
nt un critère d’établissement de la preuve moins strict. Si les allégations
 on lesquelles un Etat a violé des obligations lui incombant en matière
 vironnementale en vertu d’un traité relatif à un cours d’eau commun
nt indubitablement graves, elles sont d’un autre ordre que celles
 ancées dans le cadre de l’affaire relative à l’Application de la
nvention pour la prévention et la répression du crime de génocide
  osnie-Herzégovine c. Serbie-et-Monténégro). En outre, la nature
 s différends relatifs à l’environnement est telle que l’application
un critère d’établissement de la preuve plus élevé aurait pour effet
  placer un Etat dans la quasi-impossibilité de s’acquitter de la charge
   la preuve. En conséquence, j’estime que l’Argentine n’était tenue
établir les faits qu’elle avançait qu’en termes de probabilité la plus
rte (on parle parfois de prééminence de la preuve). Je conviens, toute-
 s, qu’elle ne l’a pas fait.

                                                                          220

            2. Distinction entre experts, témoins et conseils

 27. Deuxièmement, je voudrais qu’il soit pris note de ce que je souscris
 tièrement aux remarques formulées au paragraphe 167 de l’arrêt au
  et de la pratique qui consiste, pour des personnes déposant devant la
our (sur la base, en l’occurrence, de leurs recherches, observations et
 nnaissances scientifiques), à se présenter à la barre en qualité de conseils.
  tte distinction entre déposition d’un témoin ou expert et plaidoyer d’un
 nseil est indispensable au bon déroulement de la procédure conten-
 use devant la Cour (de même que devant d’autres cours et tribunaux).
 moins et experts ont, à l’égard de la Cour, un devoir dont la déclara-
  n prescrite par l’article 64 du Règlement est l’expression. Les obliga-
  ns d’une personne intervenant en qualité de conseil sont tout à fait
  férentes. En outre, une personne invitée à déposer — que ce soit en
 alité d’expert, de témoin ou à ces deux titres à la fois — peut être inter-
gée par la partie adverse et par la Cour. Qu’une personne appelée à
  iter de faits relevant de ses connaissances propres ou à exposer son
 is d’expert sur des données scientifiques intervienne devant la Cour en
 alité de conseil revient à contourner ces dispositions du Règlement et,
 ur reprendre les mots de sir Arthur Watts, à brouiller de manière inad-
 ssible la distinction entre déposition et plaidoyer (Arthur Watts,
Enhancing the Effectiveness of Procedures of International Dispute
 ttlement », in J. A. Frowein et R. Wolfrum (dir. publ.), Max Planck
  arbook of United Nations Law, vol. 5, 2001, p. 29-30). Le problème se
 se avec une acuité toute particulière lorsque, comme c’est le cas en la
ésente affaire, certaines des personnes se présentant à la barre en qua-
é de conseils ont participé activement et de très près à l’établissement de
pports scientifiques versés au dossier soumis à la Cour. Qu’en l’espèce
   telles personnes se soient exprimées en qualité de conseils, au lieu de
 poser en qualité de témoins ou experts, a été non seulement probléma-
  ue pour la Cour mais encore injuste envers la Partie adverse.
 28. En la présente affaire, toute injustice a néanmoins été tempérée par
 fait que les deux Parties ont agi de la même façon. La question de prin-
pe n’en demeure pas moins posée, et je suis heureux que la Cour ait
diqué sans équivoque que cette pratique ne devait pas se répéter.


                C. OBLIGATIONS CONTINUES DES PARTIES

29. Les cours et tribunaux sont forcément appelés la plupart du temps
 ’intéresser à des événements du passé. En la présente affaire, la Cour a
nclu que, par son comportement, jusqu’à ce jour, l’Uruguay avait violé
  obligations de nature procédurale lui incombant en vertu du statut,
ais non ses obligations de fond, et estimé que la constatation de la vio-
 ion des obligations de nature procédurale était le seul remède qu’il lui
ait indiqué d’accorder. Il faut, toutefois, bien comprendre que la Cour
  déclare pas, ce faisant, la question close. Le statut impose aux deux

                                                                          221

 rties d’importantes obligations revêtant un caractère continu (sur les-
 elles la Cour a appelé l’attention au paragraphe 266 de son arrêt).
Uruguay a l’obligation continue, en vertu de l’article 41 du statut,
empêcher la pollution du fleuve Uruguay et, pour ce faire, de maintenir
  système de surveillance et de contrôle strict de tous les effluents rejetés
 r l’usine Orion (Botnia). Les deux Parties ont le devoir de coopérer,
 ns le cadre de la CARU, laquelle a elle-même un rôle important à jouer
  matière tant de fixation de normes que de surveillance. Le statut
 opté par les Parties en 1975 était un instrument remarquablement pros-
ctif. En avance sur son temps à bien des égards, il témoigne de la déter-
 nation des deux Etats à protéger un milieu aquatique revêtant, pour
 n comme pour l’autre, une très grande importance. Comme l’a fait
marquer la Cour au paragraphe 281 de son arrêt, jusqu’à l’introduction
  la présente affaire, le mécanisme créé par le statut avait bien fonc-
 nné et sa saisine ne s’était jamais imposée. Les Parties ont le devoir de
opérer pour veiller à ce que ce mécanisme continue à l’avenir de bien
nctionner.

                                    (Signé) Christopher GREENWOOD.




                                                                         222

